Citation Nr: 1038029	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  04-03 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from May 1974 to April 1979.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal       from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which in pertinent part,        denied 
the benefit sought on appeal.

The Board initially considered this appeal in October 2008, 
issuing a decision denying a claim for service connection for 
posttraumatic stress disorder (PTSD). The instant claim for TDIU, 
and claims for increased ratings for right and left knee 
disabilities were remanded for further case development.

Then in a May 2010, the Board denied the increased rating claims 
for both knee disorders, but again remanded the TDIU claim for 
still further development.        This was to consist primarily 
of a VA Compensation and Pension examination for general medical 
evaluation, to assess the Veteran's occupational capacity in view 
of his service-connected disabilities. Following completion of 
the requested development, the matter has since returned to the 
Board. 


FINDING OF FACT

The Veteran is not precluded from participating in substantially 
gainful employment as a consequence of his service-connected 
disabilities. 


CONCLUSION OF LAW

The criteria for an award of a TDIU are not met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2010), prescribes several requirements as to VA's duty to 
notify and assist a claimant with the evidentiary development of 
a pending claim for compensation or other benefits. Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2010). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)      must inform the claimant of any information and 
evidence (1) that is necessary to substantiate the claim; (2) 
that the claimant is expected to provide; and (3) that VA will 
seek to provide on the claimant's behalf. See also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A 
regulatory amendment effective for claims pending as of or filed 
after May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

Through VCAA notice correspondence dated from December 2005, the 
RO notified the Veteran as to each element of satisfactory notice 
set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 
The VCAA notice further indicated the joint obligation between VA 
and the Veteran to obtain pertinent evidence and information, 
stating that VA would undertake reasonable measures to assist in 
obtaining additional VA medical records, private treatment 
records and other Federal records. See Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002). 

The relevant notice information must have been timely sent. The 
Court in         Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim. See 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The VCAA 
notice preceded issuance of the April 2006 rating decision on 
appeal adjudicating the Veteran's TDIU claim, and thus met the 
standard for timely notice. 
The RO/AMC also has taken appropriate action to comply with the 
duty to assist             the Veteran, including obtaining VA 
outpatient records, and his VA vocational rehabilitation file. 
The RO/AMC has also arranged for the Veteran to undergo VA 
Compensation and Pension examinations relevant to his TDIU claim. 
See 38 C.F.R. §4.1 (for purpose of application of the rating 
schedule accurate and fully descriptive medical examinations are 
required with emphasis on the limitation of activity imposed by 
the disabling condition). In furtherance of this matter, the 
Veteran has provided additional private medical records, numerous 
personal statements, and testimony during a Travel Board hearing. 
There is no objective indication of any further information or 
evidence that must be associated with the record. The record as 
it stands includes sufficient competent evidence to decide the 
claims. See 38 C.F.R. § 3.159(c)(4). Under these circumstances, 
no further action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the claim 
have been properly developed and that no further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has been 
fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Total disability ratings are authorized for any disability or 
combination of disabilities provided the schedular rating is less 
than total, where the disabled person is unable to secure and 
maintain substantially gainful employment because of the severity 
of his service-connected disabilities. If there is only one such 
disability, it must be ratable at 60 percent or more. Provided 
instead, there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more and sufficient 
additional service-connected disability to bring the combined 
rating to at least 70 percent. 38 C.F.R. §§ 4.15, 4.16 (2010). If 
the claimant does not meet the minimum percentage rating 
requirements of § 4.16(a) for consideration of a TDIU, he or she 
may still be entitled to the benefit sought where the 
circumstances of the case present such an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards to warrant a TDIU on an extra-
schedular basis. See 38 C.F.R. § 4.16(b) (2010). 

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United 
States Court of Appeals for Veterans Claims (Court), citing its 
decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held 
that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in 
the first instance because that regulation requires that the RO 
first submit the claim to the Director of the Compensation and 
Pension Service for extraschedular consideration.  While the 
procedures for assignment of a total disability rating on an 
extraschedular basis would require referral to the RO for further 
disposition, where the record does not contain evidence that 
would render such claim plausible the Board may deny entitlement 
to an extraschedular evaluation in the first instance. VAOPGCPREC 
6-96 (Aug. 16, 1996); see also Floyd, supra. 

The degree of impairment in occupational functioning that is 
generally deemed indicative of unemployability consists of a 
showing that the Veteran is "[in]capable of performing the 
physical and mental acts required by employment," and is not 
based solely on whether the Veteran is unemployed or has 
difficulty obtaining employment. Van Hoose v. Brown, 4 Vet. App. 
361 (1993). Rather, the record must demonstrate some factor which 
takes the claimant's situation outside the norm of such a case, 
since the VA rating schedule already is designed to take into 
consideration impairment that renders it difficult to obtain and 
keep employment.  Id. See also 38 C.F.R. §§ 4.1, 4.15. 

In evaluating a claim for a TDIU, the central inquiry is whether 
the Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability. See Hatlesad v. 
Brown, 5 Vet. App. 524, 529 (1993). Other factors that may 
receive consideration in determining whether a Veteran is 
unemployable include his employment history, level of education 
and vocational attainment.          See 38 C.F.R. § 4.16(b); see 
also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991). By 
comparison, the impact of any nonservice-connected disabilities, 
or    the Veteran's age, are not factors taken into consideration 
for this purpose.                 38 C.F.R. §§ 3.341, 4.16, 4.19. 
 
In addition, "marginal employment" shall not be considered 
substantially gainful employment. 38 C.F.R. § 4.16(a). See Faust 
v. West, 13 Vet. App. 342, 355 (2000).  Rather, the Court has 
accepted the definition of substantially gainful employment as 
that "at which non-disabled individuals earn their livelihood 
with earnings comparable to the particular occupation in the 
community where the Veteran resides." Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991), citing to VA Adjudication 
Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 
(December 13, 2005) (previously cited at M21-1, Part IV, 
paragraph 7.09). See also Ferraro, 1 Vet. App. at 332 
(determining that substantially gainful employment suggests "a 
living wage").

The Veteran at present is service-connected for residuals of a 
right shoulder injury, and rated at the 20 percent level; 
chrondromalacia right knee, rated 10 percent; chondromalacia left 
knee, rated 10 percent; degenerative disk disease, lumbar spine, 
associated with chrondromalacia right knee, rated 20 percent; and 
plantar fasciitis, associated with chrondromalacia right knee, 
rated 10 percent. The most compensation he is in receipt of for a 
single disability is indeed 40 percent for chondromalacia right 
knee, and associated lumbar spine disorder and plantar fasciitis 
(as calculated under the VA combined ratings table, at 38 C.F.R. 
§ 4.25). See 38 C.F.R. § 4.16(a) (explaining that disabilities 
resulting from common etiology will be considered as a single 
disability for purpose of determining if the schedular criteria 
for a TDIU are met). Following this, however, there is additional 
disability to bring the total combined disability level to 60 
percent, but no higher. 

Consequently, the Veteran does not meet the preliminary schedular 
criterion to establish entitlement to a TDIU. See 38 C.F.R. § 
4.16(a). Regardless, this case may still be considered under the 
provisions governing entitlement on an extraschedular basis, 
under 38 C.F.R. § 4.16(b).

The record indicates that the Veteran underwent a VA Compensation 
and Pension examination for his bilateral knees and right 
shoulder in February 2005. The VA examiner commented at the 
conclusion of the examination report, that it did appear that the 
Veteran was having more functional limitations than before at 
least related to his job. Although the examiner did not get the 
impression that there was an increased impact on the Veteran's 
overall quality of life, his orthopedic conditions certainly did 
appear to be affecting his job to a greater degree.

On a December 2005 VA orthopedic examination of the knees, the 
diagnostic assessment was of bilateral knee degenerative joint 
disease. The VA examiner commented that as the previous examiner 
noted, there did not appear to be any increase on impact upon the 
Veteran's overall quality of life, but his condition certainly 
appeared to be affecting his job to the point that he could not 
work anymore. 

The Veteran previously applied for disability benefits from the 
Social Security Administration (SSA). A February 2006 
administrative decision from that agency determined that the 
Veteran was not disabled for purposes of receiving SSA benefits. 
The primary diagnosis listed was osteoarthrosis and allied 
disorders, and secondary diagnosis was disorders of back 
(discogenic and degenerative). 

Upon re-examination by the same physician who conducted the 
December 2005 exam, the assessment was degenerative disk disease 
of the lumbar spine, left plantar fasciitis, and right plantar 
fasciitis. The examiner commented that it probably did warrant 
that the Veteran receive increased disability since it was 
affected his personal life, as well as his professional life in 
that he was unable to work.

The Veteran has completed a program of VA vocational 
rehabilitation, and a January 2009 summary report describes this 
course of vocational rehabilitation services. According to the 
report, the Veteran initially sought re-training in the area of 
self-employment, but later decided to change his vocational goal 
to that of a commercial truck driver. In September 2007, the 
Veteran commenced a rehabilitation plan to become a commercial 
truck driver, and the following month he completed training and 
was issued a class A commercial driver's license (CDL).              
In December 2007, the Veteran was hired by a trucking company, 
and he was still employed in this capacity on last check in March 
2008. The Veteran at this point was deemed fully vocationally 
rehabilitated. 
On VA orthopedic examination in August 2009, the diagnostic 
impression was of degenerative arthritis right and left knees, 
mild to moderate. The examiner stated that in his view the 
Veteran did exhibit signs to indicate functional impairment           
as far as his ability to work and activities of daily living, 
secondary to the pain he appeared to have on examination.

The Veteran completed a March 2008 VA Form 21-8940, formal TDIU 
application, upon which he claimed that he first became too 
disabled to work in September 2005. The Veteran listed former 
employment with the South Carolina Department of Probation and 
Parole full-time as a law enforcement agent from January 1996 to 
July 2006, with a total amount of time lost from illness of 37 
months; and self-employment as a contractor from July 2006 to 
September 2008, 10 hours a week, with 27 months lost from 
illness. The Veteran listed his level of education as having a 
college degree. He further indicated that he had attempted to 
become a CDL operator through VA vocational rehabilitation, and 
had completed training for the license test and obtained a 
license, but was ultimately unable to perform occupational duties 
due to service-connected medical problems and lost the                
job position as a commercial driver.  

In May 2010, the Board remanded the Veteran's claim for a VA 
examination for general evaluation, intended to more conclusively 
determine the Veteran's capacity for employment in light of 
service-connected disabilities, and in view of his stated 
inability to maintain duties as a commercial truck driver 
following completion of a VA program of vocational rehabilitation 
towards that type of job position. 

The Veteran underwent the requested VA general medical 
examination in June 2010. The VA examiner initially indicated an 
extensive medical history review, and review of vocational 
rehabilitation records. The examiner then considered each of the 
Veteran's service-connected disabilities in turn, providing 
objective medical findings in considerable detail. Finally, at 
the conclusion of the examination the VA examiner in addressing 
employability observed that the Veteran at that time was working 
as a constable for judge in South Carolina, and therefore had 
been able to secure a gainful employment situation. According to 
the examiner, apparently          the Veteran was unable to 
obtain a job for period of time, but had been working in this 
most recent job since last year, and prior to that even was 
working as an investigator for a solicitor although that 
particular vocation did cause him some problems because of the 
nature of the work.

Notably, a second VA general medical examination of June 2010 was 
also completed, which resulted in the opinion that the Veteran 
had no obvious              non-orthopedic medical condition that 
would preclude gainful employment.         (The Board observes 
parenthetically that such opinion is of little relevance to the 
instant appeal for a TDIU, given that the Veteran's service-
connected disabilities are all essentially conditions of an 
orthopedic nature.)

Given the Board's review of the medical history, including the 
most recent VA Compensation and Pension examination findings, it 
is concluded that a TDIU is not warranted. Most significantly in 
this case, the Veteran is currently gainfully employed, and by 
all indication will continue to be so employed for the 
foreseeable future. It is readily apparent from the prior medical 
evidence that the Veteran based on service-connected orthopedic 
disabilities probably is not capable of completing to the full 
capacity certain nonsedentary forms of employment, as he 
indicated was so in former careers in law enforcement and as a 
commercial truck driver. Previous VA medical examiners observed 
that the Veteran due to his bilateral knee, back, feet and right 
shoulder condition had functional limitations in his earlier law 
enforcement career. However, there is no question that the 
Veteran retains the capacity for his current employment as a 
constable for a judge, and fortunately he has found gainful 
employment in an area where there are no essential difficulties 
posed by any orthopedic symptomatology underlying a service-
connected disability.           To the extent that the Veteran 
has current signs and manifestations of various service-connected 
disabilities, these are appropriately compensated through the 
existing assigned disability evaluations for these orthopedic 
conditions.  

With these factual circumstances having been set forth, the 
criteria for an award of a TDIU are not met this case, and the 
claim on appeal will be denied.                        Since the 
preponderance of the evidence is against the claim, under these 
circumstances the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).   
ORDER

The claim for a TDIU is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


